Morton, J.
The delivery of the bank book and order by the depositor to the plaintiff constituted a valid assignment and trans*534fer of the deposit to him and gave him a complete title thereto. Davis v. Ney, 125 Mass. 590. Kimball v. Leland, 110 Mass. 325.
There is nothing in the statute referred to (St. 1908, c. 590, § 65) or the by-laws to prevent the plaintiff from maintaining this action. The statute merely provides that a bank may pay an order after the death of the depositor if presented within thirty days after its date. A similar provision exists in regard to the payment of checks. R. L. c. 73, § 17. The by-law provides for the payment, after -the death of the depositor, of money standing to his credit to his legatees, heirs at law, or legal representatives, and has nothing to do with and does not affect in any way a transfer of a deposit by the depositor.

Exceptions overruled.